                     UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION
KALVIN EVANS                                              PLAINTIFF

v.                            CIVIL ACTION NO. 3:19-cv-157-DCB-JCG

ROGER’S TRUCKING, INC. and
TAMMY NADY                                                DEFENDANTS

                               ORDER

     This matter is before the Court on Defendants, Roger’s

Trucking, Inc. (“Roger’s Trucking”) and Tammy Nady (“Nady”)’s

Motion for Judgment on the Pleadings (Doc. 33); Plaintiff Kalvin

Evans (“Evans”)’s Response (Doc. 39); and Defendants Roger’s

Trucking and Nady’s Reply (Doc. 40). Having considered the

motion, the response, memorandum in support, and applicable

statutory and case law, and being otherwise fully informed in

the premises, the Court GRANTS Roger’s Trucking and Nady’s

Motion for Judgment on the Pleadings (Doc. 33).



                             Background

     This case arises from a vehicular accident that occurred on

or about October 4, 2018. Plaintiff Evans was traveling north on

Terry Road while, at the same time, Defendant Nady was traveling

east bound on Highway 80. Evans alleges that Nady failed to

yield the right of way and caused a collision between the two

vehicles.


                                  1
    Evans filed a complaint in state court, alleging multiple

theories of liability as to Defendant Nady and Defendant Roger’s

Trucking. After removing the case, Defendants filed a motion to

dismiss all of Plaintiff’s independent tort claims against

Roger’s Trucking and the Plaintiff’s claim for punitive damages

against Nady.

    Defendants have admitted that Nady’s simple negligence

caused the collision and that Roger’s Trucking is vicariously

liable. However, Plaintiff Evans brings other claims of general

negligence and negligent entrustment against Roger’s as well as

a punitive damage claim against Roger’s and Nady.

Defendants have filed a Motion for Judgment on the Pleadings,

asserting that there is no factual basis for the allegations to

support any of the Plaintiff’s remaining claims. Doc. 40.



                       Standard of Review

    Rule 12(c) motions are judged by the same standards as a

Rule 12(b)(6) motion. See Bass v. Hirschbach Motor Lines, Inc.,

No. 3:14-cv-360-TSL-JCG, 2014 WL 5107594, *2 (S.D. Miss. Oct.

10, 2014)(citing In re Great Lakes Dredge & Dock Co., 624 F.3d

201, 209 (5th Cir. 2010)). Therefore, to survive a Rule 12(c)

motion to dismiss, a plaintiff must plead enough facts to state

a claim to relief that is plausible on its face. See Ashcroft v.

Iqbal, 566 U.S. 662, 678 (2009). The factual allegations must be

                                2
enough to “raise a right to relief above the speculative level,

on the assumption that all the allegations in the complaint are

true.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

When evaluating a motion to dismiss, the court must accept all

well-pleaded facts as true and view the facts in the light most

favorable to the plaintiff. See Great Lakes, 624 F.3d at 210.

                           Discussion

    Defendants argue that the Plaintiff’s Complaint fails to

assert a factual basis for the claims of general negligence,

negligent entrustment, and punitive damages. In his Complaint,

the Plaintiff alleges that Roger’s Trucking: failed to properly

train Nady; failed to develop and maintain a fleet management

program; violated state and federal laws and regulations as to

the operation of a commercial vehicle; failed to develop,

implement, and/or enforce reasonable and prudent safety policies

for the protection and safety of the public; failed to adhere to

and abide by federal and state laws and regulations in regard to

the maximum number of driving hours and hours of work for

drivers; and failed to perform an adequate pre-employment

background check before hiring Nady. Doc. 1-1.

General Negligence Claims/Negligent Entrustment

    Mississippi courts have “consistently dismissed independent

negligence claims against an employer who admits vicarious

liability for an employee’s actions.” See Roberts v. Ecuanic

                                3
Exp., Inc., No. 2:12-cv-84-KS-MTP, 2012 WL 3052838, *2 (S.D.

Miss. July 25, 2012). Courts dismiss independent claims against

employers because evidence pertaining “to issues of negligent

hiring, entrustment, supervision, or maintenance becomes

superfluous and possibly unfairly prejudicial” after an employer

has admitted vicarious liability. “Proof of negligent

entrustment or the like… is unnecessary and duplicitous at best,

and at worst, could provide unduly prejudicial evidence that is

ultimately irrelevant.” Welch v. Loftus, 776 F.Supp.2d 222, 225

(S.D. Miss. 2011). It is “unnecessary for a plaintiff to present

evidence of negligent entrustment, or for that matter negligent

hiring or training, where the defendant employer admits

vicarious liability.” Curd v. Western Express, Inc., Civ. Nos.

1:09-cv-610-LG-RHW, 1:09-cv-774-LG-RHW, 2010 WL 4537936, *2

(S.D. Miss. Nov. 2, 2010).

    Therefore, as Roger’s Trucking has admitted it is liable

and that Nady acted in the course and scope of her employment at

all relevant times, the independent negligence claims against

Roger’s Trucking are “superfluous and possibly unfairly

prejudicial.” As such, the independent negligence claims against

Roger’s Trucking should be dismissed. The Plaintiff failed to

address this argument in his Response to Defendants Motion for

Judgment on the Pleadings, but, in fact quoted case law that



                               4
supports the argument for dismissing the general negligence

claims against Roger’s Trucking.

Punitive Damages

    The Plaintiff argues that Roger’s Trucking’s admission of

vicarious liability does not affect the viability of his

punitive damages claim. Evans relies on Roberts to support its

claim for punitive damages, “… a plaintiff’s independent claims

for punitive damages against an employer may proceed despite the

employer’s admission that its employee was acting in the course

and scope of employment.” 2012 WL 3052838 at *2.

    While this is a correct statement of the law, it does not

accurately respond to the Defendants’ argument. Defendants do

not argue that the punitive damages claim should be dismissed

because Roger’s Trucking admitted vicarious liability.   Instead,

the Defendants request that the Court dismiss the punitive

damages claims because the Plaintiff failed to adhere to the

pleading requirements as set forth under Iqbal and Twombly.

    Punitive damages may be awarded only if the claimant proves

by clear and convincing evidence that the defendant “acted with

actual malice, gross negligence which evidences a willful,

wanton or reckless disregard for the safety of others or

committed actual fraud.” Miss. Code Ann. §11-1-65. Although it

is not necessary for a complaint to include detailed factual

allegations, a “plaintiff’s obligation to provide the ‘grounds’

                                5
of his entitlement to relief requires more than labels and

conclusions.” Twombly, 550 U.S. at 555.   A Plaintiff cannot

merely put forth a “formulaic recitation of the elements of a

cause of action.” Id. “Simple negligence is not of itself

evidence to support punitive damages.” Williams v. Duckett, 991

So.2d 1165, 1177 (Miss. 2008). Evans has failed to allege

conduct by Roger’s Trucking or Nady that rises to the level of

“gross negligence which evidences a willful, wanton or reckless

disregard for the safety of others.”

                             Conclusion

    Plaintiff’s independent negligence claims against Roger’s

Trucking are dismissed because Roger’s Trucking admitted

vicarious liability for the accident, therefore, the Plaintiff’s

claims of independent negligence fail as a matter of law. The

following claims of negligence and/or gross negligence against

Roger’s Trucking are dismissed: (1) hiring, supervising and

retaining Tammy Nady, (2) failing to properly train Tammy Nady,

(3) failing to develop and maintain a fleet management program,

(4) violating state and federal laws and regulations as to the

operation of a commercial vehicle, (5) failing to develop,

implement, and/or enforce reasonable and prudent safety policies

for the protection and safety of the public, (6) failing to

adhere to and abide by federal and state laws and regulations in

regard to the maximum number of driving hours and hours of work

                                6
for drivers, (7) failing to perform an adequate pre-employment

background check before hiring Tammy Nady, (8) negligent

entrustment of its commercial vehicle to Tammy Nady, and (9)

other acts of negligence.

      Plaintiff’s claim against Nady and Roger’s Trucking for

punitive damages is dismissed for failure to plead the necessary

factual allegations.

    Accordingly,

    IT IS HEREBY ORDERED AND ADJUDGED that the Defendants’

Motion for Judgment on the Pleadings is hereby GRANTED as herein

provided.

    SO ORDERED this the 18th day of October, 2019.



                                    _/s/ David Bramlette________
                                    UNITED STATES DISTRICT JUDGE




                                7
